Exhibit 10.9

 

MASTER AMENDMENT TO LEASES

 

THIS MASTER AMENDMENT TO LEASES (the “Master Amendment”) entered into effective
the 5th day of October, 2009 (the “Execution Date”), by and among GC Omaha
Limited Partnership, Dunham Capital Management, L.L.C., GC Rosedale, L.L.C., GC
Lincoln Limited Partnership, GC Olathe Limited Partnership, GC Eagan Limited
Partnership, GC Cedar Rapids/Davenport Limited Partnership, GC Des Moines
Limited Partnership, GC Holdings Limited Partnership and GC Wichita Limited
Partnership (each, a “Dunham Landlord”, collectively, the “Dunham Landlords”),
and Granite City Food & Brewery, Ltd. (“GCFB”).

 

WITNESSETH:

 

WHEREAS, one of the Dunham Landlords is the landlord under each lease agreement
with GCFB described on the attached Exhibit A for the location indicated on
Exhibit A for the applicable lease (the “Leases”), and

 

WHEREAS, GCFB and DHW Leasing, L.L.C., have entered into a Debt Conversion
Agreement and the Dunham Landlords have agreed in connection therewith to amend
the terms of the Leases;

 

NOW, THEREFORE, in consideration of the above recitals that by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties have agreed to amend the Leases as set forth
below.

 

1.             Deferred Rent System.  For all rent payments due on and after
June 1, 2009 under the Leases, the Dunham Landlords agree to defer each payment
of rent once for one month (the “Deferred Rent System”).  For example, each rent
payment due on October 1, 2009 shall be payable on November 1, 2009.

 

2.             Reduced Rent System  For all rent payments due on and after
June 1, 2009 under the Leases, the Dunham Landlords agree to reduce each rent
payment by thirty percent (30%) (the “Reduced Rent System”).  The total amount
of rent reductions granted under this Section 2 shall be payable by GCFB as
described in Section 3 below.

 

3.             Duration of Rent Deferrals and Reductions; Repayment.  The
Deferred Rent System and the Reduced Rent System shall be in effect until the
earlier of: (i) the date GCFB closes on aggregate net proceeds to GCFB of at
least $2,000,000 from any combination of debt or equity financings (the
“Financing Date”) or (ii) the first anniversary of the Execution Date.  At the
earlier of the Financing Date or the first anniversary of the Execution Date,
GCFB shall (i) pay each Dunham Landlord the total amount of rent reductions and
unpaid deferred rent granted in Sections 1 and 2 above by such Dunham Landlord
in one lump sum, without any accrued interest, and (ii) make the rent payments
for the remainder of the Leases in the amounts and at the times required by the
Leases.

 

1

--------------------------------------------------------------------------------


 

4.             Defaults.  The Dunham Landlords hereby waive all defaults or
events of default under the Leases existing as of the Execution Date.

 

5.             Authority.  Each signatory of this Master Amendment represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting. This Master
Amendment shall be binding upon and inure to the benefit of each Dunham Landlord
and GCFB and their respective successors, assigns and related entities.

 

6.             Miscellaneous.  The parties are also subject to the following
miscellaneous provisions: (a) this Master Amendment is governed by and shall be
construed in accordance with the laws of the state of Minnesota; (b) captions
used in this Master Amendment are for convenience only and are not a part of the
agreement; (c) time is of the essence; (d) if any provision of this Master
Amendment is invalid or unenforceable to any extent, the remainder of this
Master Amendment shall continue in effect and be enforceable to the fullest
extent permitted by law; (e) this Master Amendment may be modified only by a
writing executed and delivered by all parties; and (f) nothing contained in this
Master Amendment shall be deemed or construed to create a partnership or joint
venture of or between any Dunham Landlord and GCFB.

 

7.             Counterparts.  This Master Amendment may be executed in any
number of counterparts, all of which together shall constitute one and the same
instrument, and any party or signatory hereto may execute this Master Amendment
by signing any such counterpart.  Delivery of a facsimile or digital copy (pdf)
of an executed copy of this Master Amendment shall be effective to bind the
executing party.  Each party so executing this Master Amendment shall promptly
deliver an original executed counterpart to the other signatories.

 

WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING IN CONNECTION WITH THIS MASTER
AMENDMENT, EACH PARTY HERETO (I) WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY SUCH
ACTION, (II) CONSENTS TO ANY SUCH ACTION BEING VENUED IN ANY FEDERAL COURT OR
MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA AND WAIVES
ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Dunham Landlords and GCFB have executed this Master
Amendment as of the day and year first above written.

 

DUNHAM LANDLORDS

 

GC Omaha Limited Partnership

 

Dunham Capital Management, L.L.C.

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

By:

/s/ Donald A. Dunham, Jr.

Name :

Donald A. Dunham, Jr., Managing Member of Dunham

 

Name :

Donald A. Dunham, Jr.

 

Equity Management, L.L.C.

 

Its:

Managing Member

Its:

General Partner

 

 

 

 

 

 

GC Rosedale, L.L.C.

 

GC Lincoln Limited Partnership

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

By:

/s/ Donald A. Dunham, Jr.

Name :

Donald A. Dunham, Jr.

 

Name :

Donald A. Dunham, Jr., Managing Member of Dunham

Its:

Managing Member

 

 

Equity Management, L.L.C.

 

 

 

Its:

General Partner

 

 

 

GC Olathe Limited Partnership

 

GC Eagan Limited Partnership

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

By:

/s/ Donald A. Dunham, Jr.

Name :

Donald A. Dunham, Jr., Managing Member of Dunham Equity Management, L.L.C.

 

Name :

Donald A. Dunham, Jr., Managing Member of Dunham Equity Management, L.L.C.

Its:

General Partner

 

Its:

General Partner

 

 

 

GC Cedar Rapids/Davenport Limited Partnership

 

GC Des Moines Limited Partnership

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

By:

/s/ Donald A. Dunham, Jr.

Name :

Donald A. Dunham, Jr., Managing Member of Dunham Equity Management, L.L.C.

 

Name :

Donald A. Dunham, Jr., Managing Member of Dunham Equity Management, L.L.C.

Its:

General Partner

 

Its:

General Partner

 

 

 

GC Holdings Limited Partnership

 

GC Wichita Limited Partnership

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

By:

/s/ Donald A. Dunham, Jr.

Name :

Donald A. Dunham, Jr., Managing Member of Dunham Equity Management, L.L.C.

 

Name :

Donald A. Dunham, Jr., Managing Member of Dunham Capital Management, L.L.C.

Its:

General Partner

 

Its:

General Partner

 

3

--------------------------------------------------------------------------------


 

TENANT

 

 

 

 

 

Granite City Food & Brewery, Ltd.

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

 

Name:

Steven J. Wagenheim

 

 

Its:

President and Chief Executive Officer

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Leases

 

 

 

Location

 

Title of Lease

 

Current Landlord

 

 

 

 

 

 

 

1.

 

Omaha

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated May 17, 2006 (as later amended and assigned).

 

GC Omaha Limited Partnership

 

 

 

 

 

 

 

2.

 

Madison

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated May 31, 2006 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

3.

 

Roseville

 

Sublease Agreement by and between GC Rosedale, L.L.C. and Granite City Food &
Brewery Ltd. dated May 11, 2006 (as later amended and assigned).

 

GC Rosedale, L.L.C.

 

 

 

 

 

 

 

4.

 

Lincoln

 

Sublease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated August 6, 2003 (as later amended and assigned).

 

GC Lincoln Limited Partnership

 

 

 

 

 

 

 

5.

 

Rockford

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated November 9, 2006 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

6.

 

Creve Coeur

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 19, 2007 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

7.

 

Ft. Wayne

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated September 12, 2006 (as later amended and
assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

8.

 

Maumee

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated August 7, 2007 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

9.

 

Mishawaka-South Bend

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 17, 2008 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

--------------------------------------------------------------------------------


 

10.

 

Carmel-Indianapolis

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 17, 2008 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

11.

 

Rogers

 

Sublease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 7, 2007 (as later amended and assigned).

 

Dunham Capital Management, L.L.C.

 

 

 

 

 

 

 

12.

 

Olathe

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 3, 2005 (as later amended and assigned).

 

GC Olathe Limited Partnership

 

 

 

 

 

 

 

13.

 

Eagan

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated June 1, 2005 (as later amended and assigned).

 

GC Eagan Limited Partnership

 

 

 

 

 

 

 

14.

 

Davenport

 

Lease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated April 3, 2003 (as later amended and assigned).

 

GC Cedar Rapids/ Davenport Limited Partnership

 

 

 

 

 

 

 

15.

 

Clive-Des Moines

 

Lease Agreement by and between Donald A. Dunham, Jr. and Granite City Food &
Brewery Ltd. dated February 7, 2003 (as later amended and assigned).

 

GC Des Moines Limited Partnership

 

 

 

 

 

 

 

16.

 

Zona Rosa-Kansas City

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated March 29, 2005 (as later amended and assigned).

 

GC Holdings Limited Partnership

 

 

 

 

 

 

 

17.

 

Wichita

 

Lease Agreement by and between Dunham Capital Management, L.L.C. and Granite
City Food & Brewery Ltd. dated October 22, 2004 (as later amended and assigned).

 

GC Wichita Limited Partnership

 

--------------------------------------------------------------------------------